Title: From George Washington to Jonathan Clarke, 14 November 1778
From: Washington, George
To: Clarke, Jonathan


  
    Sir.
    Head Qrs [Fredericksburg, N.Y.] 14 Nvr 1778
  
I received your favor of the 13th instant.
General Scott has my instructions that you may proceed by the most convenient route to Cambridge or the troops of Convention.
And that nothing may be wanting which can add to their ease and comfort, you may if you choose it signify to Sir Henry Clinton that I will receive at Kings ferry the necessaries and money you mention and take immediate measures to have them conveyed to the troops. I am Sir your most hble servt.
